528 F.Supp.2d 1352 (2007)
In re: GREENWOOD CREDIT UNION PRESCREENING LITIGATION.
MDL No. 1870.
United States Judicial Panel on Multidistrict Litigation.
October 24, 2007.
Before JOHN G. HEYBURN II, Chairman, D. LOWELL JENSEN, ROBERT L. MILLER, JR., DAVID R. HANSEN, J. FREDERICK MOTZ, KATHRYN H. VRATIL, ANTHONY J. SCIRICA, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Common defendant Greenwood Credit Union (Greenwood) has moved, pursuant to 28 U.S.C. § 1407, to centralize this litigation in the District of Massachusetts. This litigation currently consists of three actions pending in that district, the Eastern District of New York, and the District of Rhode Island, respectively, as listed on Schedule A. No plaintiff responded to the motion.
On the basis of the papers filed and hearing session held, we find, that these three actions involve common questions of fact, and that centralization under Section 1407 in the District of Massachusetts will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All three actions arise from allegations that Greenwood's "pre-screened" letters of credit violated the Fair Credit Reporting Act because they were not "firm offers of credit" within the meaning of the statute. Centralization under Section 1407 will eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
*1353 We are also persuaded that the District of Massachusetts is an appropriate transferee district for pretrial proceedings in this litigation, because (1) the action pending there is clearly the most advanced of the three actions; and (2) this district is the unopposed choice of the moving party.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of Massachusetts are transferred to the District of Massachusetts and, with the consent of that court, assigned to the Honorable Joseph L. Tauro for coordinated or consolidated pretrial proceedings with the action pending in that district and listed on Schedule A.

SCHEDULE A
MDL No. 1870In re: Greenwood Credit Union Prescreening Litigation
District of Massachusetts

Anthony Sullivan v. Greenwood Credit Union, C.A. No. 1:06-11368
Eastern District of New York

Jacob Terebelo v. Greenwood Credit Union, C.A. No. 2:07-1983
District of Rhode Island

Cynthia A. Dixon v. Greenwood Credit Union, C.A. No. 1:07-116